department of the treasu internal_revenue_service washington d c contact person identification_number telephone number -t' er tax_exempt_and_government_entities_division uil number date may employer_identification_number legend trust founder y d a n o u m m t a t t s c t t m o a a h o n w a w w n o h dear sir or madam this is in response to your ruling_request dated date which requests an extension of the period within which you are permitted to dispose_of your excess_business_holdings under sec_4943 of the internal_revenue_code facts you are exempt under sec_501 of the code and are a private_foundation within the meaning of sec_509 of the code you were established by trust through the trust agreement dated d you were incorporated as a non-profit corporation on e upon the death of the founder of the trust you were the principal beneficiary of the trust you were funded through the assets of the founder that were passed from his estate to the trust with the residue of the trust passed to you among the assets that passed to you was f of the outstanding_stock of a a consists of three different clubs and various real_estate holdings adjacent to the i clubs on g you received h of the total outstanding common_stock of a in j you received additional shares of a which brought your ownership_interest to f you were successful in the disposition of two of the three clubs a few years ago however the remaining club the club has not been sold to date you have represented that you have made diligent and continuous efforts to dispose_of this remaining facility several years ago prior to you receiving any stock of a a entered into negotiations with b to sell the club but to no avail recently a attempted to sell the club to c which eventually declined to purchase the club you submitted the document indicating the declination of the offer you list various factors that have impeded your ability to sell the club the first factor is since the club has that the club’s facilities require substantial capital improvements incurred significant outlays toward remodeling and refixturing the most recent capital improvement program will not be completed until the second factor involves the club’s hardware and software along with the need to reorganize and restructure its bookkeeping department you state your computer hardware and software is inadequate and outdated this has resulted in unreliable accounting information and prevented you from presenting this information to a potential buyer you attempted to alleviate this deficiency by converting to a vendor’s software but this proved to be unsatisfactory you then purchased another system from the same vendor that purports to provide an integrated accounting system and enable a to collect and manage three years of financial_accounting and membership information that potential buyers require you indicate the primary factor for the sale of the club is based on at least a three-year multiple of earnings you represent the third factor that makes disposition of a more difficult is the real_estate holdings which are used in connection with the club you indicate that most club operators have a lack of interest in acquiring these holdings in addition to your facilities you also mention that the large quantity of club’s members has made the sale of the club difficult in light of current economic conditions you represent that without the extension period requested you will not be able to realize the true value of a’s stock based upon the capital improvements and software conversion mentioned above you have submitted to your state’s attorney_general plans for disposing of your holdings in the club and will forward any response law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as meaning with respect to the holding of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that with certain exceptions not applicable here if after may there is a change in the holdings in a business_enterprise other than by purpose by the private_foundation or by a disqualified_person which causes the private_foundation to have -- a excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings or b an increase in excess_business_holdings in such enterprise determined without regard to subparagraph a subparagraph a shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the foundation sec_4943 of the code provides that the secretary may extend for an additional year period the period under subparagraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if -- a the foundation establishes that -- i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period -- i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundations submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-6 of the foundation and similar excise_tax regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 of the code and in this section shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs analysis you submitted information which shows the trust gave two large bequests totaling f of a’s stock to you at this point your interest in the a exceeded the amount of permitted holdings under sec_4943 of the code and initiated the five-year period allowed to dispose_of a bequest under sec_4943 and sec_53_4943-6 of the regulations in order to avoid the imposition of tax under sec_4943 without the five-year grace period you would - have excess_business_holdings pursuant to sec_4943 of the code you have represented that you have engaged in diligent efforts to dispose_of your excess_business_holdings within the initial five-year period within which you had to dispose_of these shares and were unable to do so by reason of the size complexity and diversity of your holdings in the corporation you have also indicated that if we extend the period within which you are to dispose_of your excess_business_holdings at the end of this extended period you will have disposed of your holdings of common shares of stock in a you state that the accounting department's reorganization and upgrade of computer systems will be complete by date you anticipate making various capital improvements through you expect to have a reliable track record of financial_accounting and membership information to present to buyers by date you indicate that after establishing a three year financial history you will be-in a position to aggressively market the sale of the club and secure a qualified buyer ruling accordingly based on the information submitted we rule as follows as provided in sec_4943 of the code an extension through date is granted to you to allow you to dispose_of your excess_business_holdings in a if at the end of this period your holdings in a have been reduced to under percent voting_stock and value of the common_stock in a you will come within the percent permitted holdings rule_of sec_4943 and will not have excess_business_holdings in a this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter - we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney sincerely qsioned revert c harper je pedic mumtnien tian robert c harper jr manager exempt_organizations technical group
